                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHAN-I: SAVAGE,                                :
    Plaintiff                                    :
                                                 :
       v.                                        :    CIVIL ACTION NO. 19-CV-1114
                                                 :
(ASSISTANT DISTRICT ATTORNEY)                    :
LEDERER , et al.,                                :
      Defendants                                 :


                                     MEMORANDUM

NITZA I. QUIÑONES ALEJANDRO, J.                                                     APRIL 12, 2019

       Pro se Plaintiff Rashan-I: Savage, who is currently incarcerated at the Curran-Fromhold

Correctional Facility (“CFCF”), filed the original Complaint in this civil action on March 15, 2019,

asserting civil rights claims pursuant to 42 U.S.C. § 1983 against several individuals and the City

of Philadelphia. (ECF No. 2.) He also filed a Motion for Leave to Proceed In Forma Pauperis.

(ECF No. 1.) By Memorandum and Order entered on March 20, 2019, the Court granted Savage

leave to proceed in forma pauperis and dismissed his Complaint with leave to amend as to certain

Defendants. Savage has now filed an Amended Complaint (“AC”) against the City, the “9th Precint

[sic] of Philadelphia,”1 and two transit police officers . (ECF No. 7.) For the following reasons,

Savage’s claim against the City and the Philadelphia Police Department is dismissed and his claim

against the individual defendants is stayed and placed in civil suspense.




I.     FACTS


1
       The Court interprets Savage’s reference to mean the Philadelphia Police Department.
         Public dockets reflect that Savage is facing charges of possession of a firearm by a

prohibited individual, carrying firearms in public, firearms not to be carried without a license, theft

by unlawful taking – movable property, and receiving stolen property. Commonwealth v. Savage,

Docket No. CP-51-CR-0003098-2018 (Philadelphia Cty. Common Pleas). He is also facing two

counts of aggravated assault, recklessly endangering another person, and firearms charges in a

separate case. Commonwealth v. Savage, Docket No. CP-51-CR-3253-2018.

II.      STANDARD OF REVIEW

         As the Court granted Savage leave to proceed in forma pauperis, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the AC if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine

whether the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. The Court may also consider matters of public record.

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006). As Savage is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

In the AC, Savage attempts to state a claim for relief against Defendants Transit Police Officer

Sean Camburn, Transit Police Officer Rooney, the City of Philadelphia, and the Philadelphia

                                                  2
Police Department. The original claims against the Officers and the City were dismissed without

prejudice because Savage included no substantive allegations in the Complaint concerning them.

Although couched in mostly irrelevant “sovereign citizen” jargon, 2 in the AC Savage alleges that

the two Officers stopped him on April 6, 2018 while he was waiting for a taxi at 1500 Market

Street in Philadelphia when they noticed “a bulge on my body.” (ECF No. 7 at 4.)3 When

Defendant Rooney approached him and tried to reach for his waist, Savage walked away, was

followed by the Officers, and arrested. Savage also alleges that he was taken to the Philadelphia

Police Department’s Ninth District, questioned on April 7, 2018 by Officer James J. Koenig

without the Officer producing a warrant, and, after he refused to sign a document presented to him,

the officers “forged initials and badge number on subpoena.” (Id. at 8.)

        A.      Claim Against The Transit Officers

        Under the abstention doctrine of Younger v. Harris, 401 U.S. 37 (1971), the Court must

abstain from adjudicating the claim Savage raises in the AC against the individual Defendants.

Generally, federal courts must adjudicate all cases and controversies that are properly before them.

New Orleans Pub. Serv., Inc. v. City of New Orleans, 491 U.S. 350, 358 (1989). Abstention,

however, “is the judicially created doctrine under which a federal court will decline to exercise its

jurisdiction so that a state court or state agency will have the opportunity to decide the matters at

issue.” Heritage Farms, Inc. v. Solebury Twp., 671 F.2d 743, 746 (3d Cir. 1982). Absent

extraordinary circumstances not present here, Younger abstention applies when: “(1) there are




2
         In the Court’s prior memorandum, we directed Savage to “avoid invocations of alchemistic,
archaic, and irrelevant formalisms that are unlikely to bring him relief in any court of law.” (ECF No. 5 at
3-4 (emphasis in original).) Rather than provide the Court with a simple recitation of the facts supporting
his claims, Savage has again peppered the AC with irrelevant formalisms and legalisms.

3
        The Court adopts the pagination supplied by the CM/ECF docketing system.


                                                     3
ongoing state proceedings that are judicial in nature; (2) the state proceedings implicate important

state interests; and (3) the state proceedings afford an adequate opportunity to raise the federal

claims.” Lazaridis v. Wehmer, 591 F.3d 666, 671 (3d Cir. 2010) (quoting Addiction Specialists,

Inc. v. Twp. of Hampton, 411 F.3d 399, 408 (3d Cir. 2005)). Younger abstention is “premised on

the notion of comity, a principle of deference and ‘proper respect’ for state governmental functions

in our federal system.” Evans v. C.C.P., Delaware Cty, Pa., 959 F.2d 1227, 1234 (3d Cir. 1992).

Moreover, application of the Younger doctrine to § 1983 civil rights actions in which a plaintiff’s

claim challenges the validity of the pending state court criminal charges filed against him is

appropriate. See Jaffery v. Atlantic Cty. Prosecutor’s Office, 695 F. App’x. 38, 40-41 (3d Cir.

2017).

         The Court concludes that all three Younger criteria are met. First, there is an ongoing state

criminal proceeding where Savage is the named defendant and the charges are based on the arrest

at issue in this federal proceeding. Second, it is axiomatic that state criminal proceedings

necessarily implicate important state interests. Younger, 401 U.S. at 45-46. Finally, Savage has

the opportunity to raise his constitutional claims in the context of his state criminal proceedings in

state court at the pre-trial and trial stages and during any appellate proceedings. As Savage’s

claims concern his ongoing criminal proceedings satisfy the requirements of abstention, and there

is no suggestion of extraordinary circumstances contemplated by Younger, the Court concludes

that it is appropriate to abstain from entertaining the action as abstention is required to preserve

the integrity of the state judicial process.      Accordingly, the claims against the individual

Defendants will be placed in civil suspense.




                                                  4
        B.      Claim Against the City

        To state a claim for municipal liability, a plaintiff must allege that the defendant’s policies

or customs of deliberate indifference caused the alleged constitutional violation. See Monell v.

Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978); Natale v. Camden Cty. Corr. Facility, 318

F.3d 575, 583-84 (3d Cir. 2003). The plaintiff “must identify [the] custom or policy, and specify

what exactly that custom or policy was” to satisfy the pleading standard. McTernan v. City of

York, 564 F.3d 636, 658 (3d Cir. 2009).

        To support his claim Savage alleges that the City had a policy of “malicious prosecution,

where the police made an arrest without probable cause and misrepresented the facts that led to an

unlawful arrest.” (ECF No. 7 at 9.) Without providing any supporting facts, Savage also asserts

“there is a failure to meaningfully investigate and discipline a particular officer or officers in the

face of a pattern of misconduct.” (Id.)

        The municipal liability claim is not plausible and must be dismissed under 28 U.S.C. §

1915(e)(2)(B)(ii). The deliberate indifference standard is a demanding one, “requiring proof that

a municipal actor disregarded a known or obvious consequence of [its] action.” Connick v.

Thompson, 563 U.S. 51, 61 (2011). Savage’s rote recitation that the City has a policy of malicious

prosecution, and his conclusory allegation of the legal elements of a Monell claim, fall far short of

this demanding standard.4 The claim against the City is dismissed with prejudice since, having

already afforded Savage the opportunity to amend, and being presented with only sovereign citizen

jargon and boilerplate allegations, the Court finds that further leave to amend would be futile.



        C.      Claim Against the Philadelphia Police Department


4
       Even if the municipal liability claim was plausible, like his claim against the individual Defendants,
the municipal liability claim would have to be deferred at this time.
                                                     5
       Following Monell, courts concluded that a police department is a sub-unit of the local

government and, as such, is merely a vehicle through which the municipality fulfills its policing

functions. See e.g. Johnson v. City of Erie, Pa., 834 F. Supp. 873, 878-79 (W.D. Pa. 1993). Thus,

while a municipality may be liable under § 1983, a police department, as a mere sub-unit of the

municipality, may not. Id.; Martin v. Red Lion Police Dept., 146 F. App’x. 558, 562 n.3 (3d Cir.

2005) (per curiam) (stating that police department is not a proper defendant in an action pursuant

to 42 U.S.C. § 1983 because it is a sub-division of its municipality); Bonenberger v. Plymouth

Twp., 132 F.3d 20, 25 (3d Cir. 1997) (“As in past cases, we treat the municipality and its police

department as a single entity for purposes of section 1983 liability” citing Colburn v. Upper Darby

Twp., 838 F.2d 663, 671 n.7 (3d Cir.1988)); Hadesty v. Rush Twp. Police Dep’t, Civ. A. No. 14-

2319, 2016 WL 1039063, at *9 n.4 (M.D. Pa. Mar. 15, 2016). Therefore, the Philadelphia Police

Department is not a proper defendant in this case under Section 1983 and is dismissed for this

additional reason.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Savage’s claims against the City of

Philadelphia and the Philadelphia Police Department pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for

failure to state a plausible claim. The claims against the individual Defendants will be stayed and

placed in civil suspense pending the resolution of Savage’s state court criminal proceedings. An

appropriate Order follows.




                                                6
